People v Pilgrim (2021 NY Slip Op 01209)





People v Pilgrim


2021 NY Slip Op 01209


Decided on February 25, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

Before: Acosta, P.J., Renwick, Singh, Mendez, JJ. 


Ind No. 1440/16 1440/16 Appeal No. 13200 Case No. 2017-2932 

[*1]The People of the State of New York, Respondent,
vMichael Pilgrim, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rachel Bond of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J. at suppression hearing; Ronald A. Zweibel, J. at plea and sentencing), rendered December 6, 2016, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of three years, unanimously affirmed.
Regardless of whether defendant made a valid waiver of the right to appeal, we find that the hearing court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations, which are supported by the
record (see People v Prochilo , 41 NY2d 759, 761 [1977]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 25, 2021